                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

MICHAEL DEWAYNE WHALEY,                            )
                                                   )
                       Petitioner,                 )
                                                   )
V.                                                 )
                                                   )
COURT OF CRIMINAL APPEALS , et al,                 )
                                                   )
                       Respondents.                )    Civil Action No. 3:18-CV-144-C (BH)

                                               ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising that Petitioner' s case should be reopened and the petition

should be transferred to the United States Court of Appeals for the Fifth Circuit as successive.

Plaintiff has failed to file any objections and the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, the above-styled and -numbered civil action is REOPENED and is hereby

TRANSFERRED to the United ~.ates Court of Appeals for the Fifth Circuit as successive ..

       SO ORDERED this      J0       . . day
                                         .   of November, 2   8.
